White, Presiding Judge.
This prosecution and conviction were for' “ giving away one drink of intoxicating liquor in a precinct where 6 local option ’ had been adopted.” Under the decision of this court in Holley v. The State, 14 Texas Court of Appeals, 505, the indictment states no offense, the Legislature having no authority under the Constitution to prohibit the gift of intoxicating liquor; and even where a sham gift (a sale in fact) is charged as the gravamen of the offense, it is essential that the . indictment should charge that the gift was made “ with the purpose of evading the law” (local option law). (See Judge Willson’s dissenting opinion in Holley’s case.)
The other questions submitted upon the rulings of the court in admitting the evidence objected to have heretofore been passed upon and decided adversely to the rulings, and the court was in error. (Boone v. The State, 10 Texas Ct. App., 418; Prather v. The State, 12 Texas Ct. App., 401; Akin v. The State, 14 Texas Ct. App., 143.)
Because the indictment charges no offense against the laws óf the State, the judgment is reversed and the prosecution is dismissed.
Opinion delivered May 28, 1884.